11/18/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0246



                                 No. DA 20-0246


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

NATHAN EDWARD ANDERSON,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including December 30, 2020, within which to prepare, serve, and file the

State’s response brief.




BG                                                                    Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                         November 18 2020